 1                                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD,                             No. ED CV 18-1600 PA (KKx)

12                 Plaintiff,                      JUDGMENT AND PERMANENT
                                                   INJUNCTION
            v.
13
     THAI STAR BBQ; B P L, LLC; and
14   DOES 1-10,

15                 Defendants.

16
17
18
19          In accordance with the Court’s November 19, 2018 Order granting the Motion for
20   Default Judgment filed by plaintiff James Rutherford (“Plaintiff”), it is hereby ORDERED,
21   ADJUDGED, AND DECREED that:
22          1.     Plaintiff shall have judgment in his favor and against defendants Thai Star
23   BBQ and B P L, LLC (collectively “Defendants”);
24          2.     Defendants shall pay to Plaintiff the total amount of $8,647.00 (itemized as
25   statutory damages of $4,000.00, attorneys’ fees of $4207.00, and costs of $440.00); and
26          3.     Defendants are ordered to provide accessible parking spaces, an accessible
27   restroom, and an accessible transaction counter at the property located at or about 3848
28
 1   North McKinley Street, Corona, California, in compliance with the Americans with
 2   Disabilities Act Accessibility Guidelines.
 3
 4   DATED: November 19, 2018
                                                        __________________________________
 5                                                                 Percy Anderson
 6                                                            United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
